                     Case 1:17-cr-00312-JPC Document 59 Filed 02/05/21 Page 1 of 1
                                                     U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York

                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007


                                                                 February 5, 2021

         BY ECF
         The Honorable John P. Cronan
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                           Re:   United States v. Alfred Pabon, 17 Cr. 312 (JPC)

         Dear Judge Cronan:

                 The Government respectfully submits this letter to seek leave of the Court to file its
         opposition to the defendant’s motion for compassionate release with limited redactions. The
         Government respectfully submits that the proposed redactions in its opposition are narrowly
         tailored to protect the identities of certain victims of the defendant’s conduct and are otherwise
         consistent with the presumption in favor of public access to judicial documents. See United States
         v. Amodeo, 71 F.3d 1044 (2d Cir. 1995). The Government further notes that the proposed
         redactions in the Government’s opposition are consistent with those included in the Government’s
         October 11, 2018 sentencing submission. (Dkt. 29).


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney


                                                   By: s/
                                                       Lara Pomerantz
                                                       Assistant United States Attorney
                                                       (212) 637-2343




This request is GRANTED.

SO ORDERED.
Date: February 5, 2021            __________________________
                                  JOHN P. CRONAN
     New York, New York
                                  United States District Judge
